Exhibit 10.5
(CA LOGO) [y79740y7974000.gif]
October 1, 2009
Ajei Gopal
Dear Ajei:
     At CA, Inc. (the “Company”), we recognize that our most valuable assets are
our employees and that our employees are essential to our past and future
success. I am writing you this letter to assure you that you are a highly valued
executive and that we look forward to your continued contributions to the
Company. To motivate you to continue your high level of commitment to the
Company, you have been selected to be eligible to receive a special retention
bonus in accordance with the terms of this letter. Your special retention bonus
will be in addition to (and will not be in lieu of) any annual bonus or other
incentive compensation amounts you may otherwise be entitled to receive from the
Company.
Special Retention Bonus
     The amount of your potential special retention bonus is $550,000 (the
“Retention Amount”). Subject to the conditions below, the Company will pay you
the Retention Amount in cash within 30 days following April 1, 2011.
Conditions to Special Retention Bonus:
a. If your employment with the Company terminates before April 1, 2011 for any
reason (other than if the Company terminates you without “Cause” (as defined in
the attached Appendix A)), then you will not be entitled to receive any portion
of the Retention Amount.
b. If your employment with the Company terminates before April 1, 2011 because
the Company terminates you without Cause, then, subject to your execution,
delivery and non-revocation, within fifty-five (55) days following the date of
termination, of a valid and effective Separation & Non-Competition Agreement and
General Claims Release (“Release Agreement”) in a form acceptable to the
Company, any unpaid portion of the Retention Amount will be paid to you in a
lump sum within 15 business days of your return and non revocation of the
Release Agreement.
Other Terms
     All payments under this letter will be less any taxes required to be
withheld under applicable federal, state or local law. The special retention
bonus will not be taken into account in computing the amount of salary or
compensation to determine any bonus, retirement, or other benefit under any
Company benefit plan or arrangement.
     You will not have any right to transfer, assign, pledge, alienate or create
a lien upon the special retention bonus. The special retention bonus is unfunded
and unsecured and payable out of the general funds of the Company. Nothing in
this letter is intended to suggest any guaranteed period of continued employment
and your employment will at all times continue to be terminable by you or the
Company. This letter will be binding on any successor to the Company. Your
obligation to maintain the

 



--------------------------------------------------------------------------------



 



confidentiality of this letter and the special retention bonus will continue
after your employment with the Company terminates for any reason.
     This letter will be governed by, and construed in accordance with, the laws
of the state of New York. The payments under this letter are intended to be
“short-term deferrals” that do not constitute “deferred compensation” subject to
Section 409A of the Internal Revenue Code (“Section 409A”). The parties agree to
interpret and administer this letter in a manner intended to comply with
Section 409A. If and to the extent that any payment under this letter is
determined by the Company to constitute “non-qualified deferred compensation”
subject to Section 409A (because a payment is not a “short-term deferral” and
not an involuntary severance payment under Treas. Reg. §1.409A-1(b)(9)(iii)) and
that is payable to you by reason of your termination of employment, then
(1) such payment or benefit shall be made or provided to you only upon a
“separation from service” as defined for purposes of Section 409A under
applicable regulations and (2) if you are a “specified employee” (within the
meaning of Section 409A and as determined by the Company), such payment will not
be made or provided before the date that is six months after the date of your
separation from service (or your earlier death, disability or a change in
ownership or effective control, each within the meaning of Section 409A).
     We thank you for the service you have rendered in the past and look forward
to your continued contribution to the success of the Company. Please acknowledge
your acceptance of the terms of this letter and return it to me as soon as
possible but no later than October 9, 2009.

         
 
  Sincerely,    
 
       
 
  CA, Inc.      
 
  /s/ Andrew Goodman    
 
 
 
Title: EVP, Global Human Resources    

     
Acknowledged and agreed:
     
/s/ Ajei Gopal
   
 
Name: Ajei Gopal
   
Date: October 1, 2009
   

2



--------------------------------------------------------------------------------



 



Appendix A
For purposes of this Agreement, “Cause” means any of the following:
(1) The Employee’s continued failure, either due to willful action or as a
result of gross neglect, to substantially perform her duties and
responsibilities to the Company and its affiliates (the “Group”) under this
Agreement (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) that, if capable of being cured, has not been
cured within thirty (30) days after written notice is delivered to the Employee,
which notice specifies in reasonable detail the manner in which the Company
believes the Employee has not substantially performed her duties and
responsibilities.
(2) The Employee’s engagement in conduct which is demonstrably and materially
injurious to the Group, or that materially harms the reputation or financial
position of the Group, unless the conduct in question was undertaken in good
faith on an informed basis with due care and with a rational business purpose
and based upon the honest belief that such conduct was in the best interest of
the Group.
(3) The Employee’s indictment or conviction of, or plea of guilty or nolo
contendere to, a felony or any other crime involving dishonesty, fraud or moral
turpitude.
(4) The Employee’s being found liable in any SEC or other civil or criminal
securities law action or entering any cease and desist order with respect to
such action (regardless of whether or not she admits or denies liability).
(5) The Employee’s breach of her fiduciary duties to the Group which may
reasonably be expected to have a material adverse effect on the Group. However,
to the extent the breach is curable, the Company must give the Employee notice
and a reasonable opportunity to cure.
(6) The Employee’s (i) obstructing or impeding, (ii) endeavoring to influence,
obstruct or impede or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Employee’s failure to waive
attorney-client privilege relating to communications with her own attorney in
connection with an Investigation shall not constitute “Cause”.
(7) The Employee’s purposely withholding, removing, concealing, destroying,
altering or by any other means falsifying any material which is requested in
connection with an Investigation.
(8) The Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or her loss of any governmental or self-regulatory license that is
reasonably necessary for her to perform her responsibilities to the Group under
this Agreement, if (a) the disqualification, bar or loss continues for more than
30 days and (b) during that period the Group uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during the Employee’s employment,
she will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if her employment is not permissible, she will be
placed on leave (which will be paid to the extent legally permissible).
(9) The Employee’s unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the terms of the
Employment and Confidentiality

3



--------------------------------------------------------------------------------



 



Agreement executed by the Employee or any Company standard confidentiality
policies and procedures, which may reasonably be expected to have a material
adverse effect on the Group and that, if capable of being cured, has not been
cured within thirty (30) days after written notice is delivered to the Employee
by the Company, which notice specifies in reasonable detail the alleged
unauthorized use or disclosure or violation.
(10) The Employee’s violation of the Group’s (i) Workplace Violence Policy or
(ii) policies on discrimination, unlawful harassment or substance abuse.
For this definition, no act or omission by the Employee will be “willful” unless
it is made by the Employee in bad faith or without a reasonable belief that her
act or omission was in the best interests of the Group.

4